UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4915


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

EDDIE D. JONES, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cr-00196-1)


Argued:   December 6, 2011                 Decided:   March 14, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Troy Nino Giatras, GIATRAS LAW FIRM, LLP, Charleston,
West Virginia, for Appellant. Joseph Franklin Adams, OFFICE OF
THE UNITED STATES ATTORNEY, Huntington, West Virginia, for
Appellee.    ON BRIEF: R. Booth Goodwin, II, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     The    grand    jury     charged      Eddie    D.    Jones     in    a     one-count

indictment with conspiracy to distribute 100 grams or more of

heroin,    in     violation    of    21    U.S.C.     §   846.         After     several

continuances, the district court conducted a bench trial, at the

conclusion of which the court convicted Jones of the conspiracy

charge.     The court subsequently sentenced Jones to 188 months’

imprisonment.        Jones noted a timely appeal.                  For the reasons

that follow, we affirm.



                                           I.

     In     May     2009,     the        United     States        Drug        Enforcement

Administration      commenced       an   investigation       in    Huntington,         West

Virginia, concerning the trafficking of heroin.                           Through his

investigation, Special Agent Tom Bevins identified Raymond D.

Roe as a heroin distributor.

     Bevins then used confidential informant Margaret Sines to

purchase    a     quantity    of     heroin       from    Roe     at     his    home     in

Huntington.       She was given $50 in exchange for her assistance.

Agents subsequently secured and executed a search warrant at

Roe’s home.        Roe and Rachel Kinder were at the residence when

the agents executed the search.                 Kinder gave a written statement

identifying Roe as her supplier of heroin.                        Agents seized the

following    items    from    the    home:         several      bags     of    heroin,   a

                                           2
substance used to “cut” heroin, digital scales, a Frito Scoops

can with a false bottom, and a firearm.

      Roe immediately indicated that he would cooperate in the

investigation.       In    addition   to   assisting    agents   in    locating

certain items in his home, he also gave a statement to agents

and   agreed    to   conduct    a   recorded   telephone      call    with   his

supplier, Jones.          During the telephone conversation, Roe told

Jones that he had “put three in the mail” and that he “had 20

G’s left.”     Roe explained that this meant that he had put $3000

in the mail and that he had approximately 20 grams of heroin

left to sell.

      After a further criminal investigation into the matter, the

grand   jury   indicted     Jones   with   conspiracy    to   distribute     100

grams or more of heroin, in violation of 21 U.S.C. § 846.                     A

bench trial was held, at which Roe, Sines, Kinder, and others

testified against Jones.        The various witnesses testified, among

other things, that: Jones directly sold drugs multiple times

while staying at Roe’s home; Roe only had drugs when Jones was

visiting from Detroit; Roe told various people that Jones was

one of his heroin suppliers; and Jones supplied Roe on multiple

occasions with large quantities of heroin.              The district court

ultimately convicted Jones of the charge and sentenced him to

188 months’ imprisonment.        Jones now appeals.



                                       3
                                          II.

     Jones contends that the district court erred in allowing

the government to use the stipulation of facts from a withdrawn

plea agreement in its case-in-chief.                      He further maintains that

the court inappropriately permitted the admission of those facts

against him even though he thought that he was reserving his

right not to have those facts used against him by placing the

citation    “UCC   1-207”        at    each       place    on   the    withdrawn    plea

agreement where he signed or initialed a page.                         Moreover, Jones

insists that the district court erred by failing to conduct a

proper hearing on the issue.

     We review de novo the district court’s decision concerning

the validity of a waiver of rights.                  United States v. Cohen, 459

F.3d 490, 494 (4th Cir. 2006).                    In addition, under a harmless-

error analysis, a district court’s evidentiary rulings ought not

be   disturbed     unless        the     error       affected         the   defendant’s

substantial rights.        United States v. Nyman, 649 F.2d 208, 211-

12 (4th Cir. 1980).        To find a district court’s error harmless,

we   need   only   be     able    to    say        “with    fair   assurance,      after

pondering   all    that    happened       without          stripping    the   erroneous

action from the whole, that the judgment was not substantially

swayed by the error.”        Id. (quoting Kotteakos v. United States,

328 U.S. 750, 765 (1946)) (internal quotation marks omitted).



                                              4
      Assuming, without deciding, that the district court erred

in admitting Jones’s withdrawn plea agreement, any such error

was harmless.          As detailed below, even without the stipulated

facts, the evidence of Jones’s guilt is overwhelming.                             Further,

from the district court’s explanation of its verdict, it does

not appear that it gave the stipulation of facts in the plea

agreement any weight in determining Jones’s guilt.                         Thus, we are

unable   to      say     that    the      district         court’s        judgment     was

substantially       swayed      by     the       alleged    error.          Any    error,

therefore, was harmless.



                                         III.

      Jones also contends that the district court erred by not

presenting him with the option to be tried by a jury of his

peers.       According to Jones, the jury venire included just one

African-American        juror   and     the      initial    jury    panel    viewed     by

Jones had no African-American jurors.                      Because Jones failed to

object at trial, we review only for plain error.                             See United

States   v.     Lynn,    592    F.3d    572,       577     (4th    Cir.    2010).       To

demonstrate plain error, a defendant must establish (1) that the

trial court erred, (2) that the error is clear and obvious, and

(3)   that    the   error    affected        his   substantial      rights.         United

States v. Olano, 507 U.S. 725, 732-34 (1993).                              Even if the

defendant     meets     this    burden,       we   have     discretion      whether     to

                                             5
recognize the error, and we will not do so unless “the error

‘seriously    affect[s]       the    fairness,       integrity       or   public

reputation of judicial proceedings.’”              Id. at 736 (alteration in

original) (quoting United States v. Atkinson, 297 U.S. 157, 160

(1936)).

     In the end, the composition of the jury venire did not

prejudice Jones.     He freely and voluntarily waived his right to

a jury trial, as evidenced by the jury waiver and the district

court’s extensive colloquy on the matter.                 He chose a bench

trial instead.     Further, Jones makes no argument on appeal that

his jury trial waiver is invalid.           Hence, he cannot prevail.

     Assuming for the sake of argument, however, that Jones’s

statement that “I see them out there . . . [b]ut I don’t see me

out there,” and “[t]hat’s not a jury of my peers” is sufficient

for us to find that he preserved this issue for appeal, his

argument still fails.

     Duren   v.   Missouri,    439   U.S.    357    (1979),   sets    forth   the

applicable standard for judging this claim.

     [T]o establish a prima facie violation of the fair-
     cross-section requirement, the defendant must show (1)
     that   the  group   alleged  to   be  excluded   is  a
     “distinctive” group in the community; (2) that the
     representation of this group in venires from which
     juries are selected is not fair and reasonable in
     relation to the number of such persons in the
     community; and (3) that this underrepresentation is
     due to systematic exclusion of the group in the jury-
     selection process.


                                      6
Id. at 364.        The first factor is met, so we look to the second

one.     Unfortunately for Jones, though, we are unable to find any

merit in his claim “that the representation of this group in

venires     from    which        juries      are     selected           is   not    fair    and

reasonable in relation to the number of such persons in the

community[.]”       Id.     As noted by the government, Jones avers that

approximately       3.2%       of    West    Virginia          residents      are    African-

American.     Yet, 2.7% of the jury venire was African-American.

We   cannot   say     that          this   mere    half        of   a    percentage        point

difference in any way demonstrates that Jones’s venire was “not

fair and reasonable in relation to the number of such persons in

the community[.]”          Id.       “To allow [Jones] to substitute evidence

of [de minimis] underrepresentation for evidence of systematic

exclusion     would       go     a    long    way       towards         requiring     perfect

statistical    correspondence              between      racial      percentages       in    the

venire and those in the community.                            Such a rule would exalt

racial proportionality over neutral jury selection procedure.”

Truesdale v. Moore, 142 F.3d 749, 755 (4th Cir. 1998).                                This we

decline to do.



                                             IV.

       Next, Jones argues that the government failed to disclose

potentially    exculpatory            witnesses         and    evidence       to    him    in   a

timely    manner.      And,         according      to    Jones,     the      district      court

                                              7
erred    by    denying    his      motion          to    continue          and    allowing       the

government to use the evidence in its case-in-chief.

     “[A]       trial     court’s            denial            of     a     continuance           is

. . . reviewed for abuse of discretion; even if such an abuse is

found,   the    defendant         must       show       that    the       error    specifically

prejudiced     her   case     .    .     .    to    prevail.”              United    States      v.

Hedgepeth, 418 F.3d 411, 419 (4th Cir. 2005).                              Our review of the

district court’s admission of evidence is also for an abuse of

discretion.       United States v. Wilson, 624 F.3d 640, 649 (4th

Cir. 2010).

     Jones maintains that just nine days before his trial was to

commence—but     eight    months         after      the        grand      jury    returned       its

indictment against him—the government informed him that it was

adding   Andrew      Brown    and      Michelle           Klodowski         to    its    list     of

possible witnesses.           Moreover, according to Jones, just seven

days before trial, the government told his counsel that Kinder

was a potential witness.

     Jones further claims that just five days before trial, the

government     notified      him    that       Sines      had       been    given       $50.00   in

exchange for acting as a confidential informant.                                  On that same

day, Jones states the government informed his attorney of the

existence of an audio recording of the controlled buy made by

Sines.    Jones’s attorney received the recording later that day.

Moreover, according to Jones, just two days before trial, his

                                               8
attorney        received     two    discs,      which       purportedly      contained

evidence favorable to Jones’s case.

     Concerning        the   late     disclosure       of    the   witnesses     named

above, as the district court aptly observed, the government had

no duty to disclose its witness list to Jones in this case.                          We

have long held that defendants are “not entitled of right, in

[a] non-capital case, to such pretrial disclosure[s].”                          United

States     v.    Anderson,      481   F.2d      685,    693     (4th   Cir.     1973).

Nevertheless, it appears from the record that the government

provided    such       a   list,    and     then   supplemented        the    list   as

witnesses       were   added.       Thus,    because     the   government      had   no

obligation to disclose this information in the first place, we

are unable to say that the district court abused its discretion

either in refusing to grant a continuance because of the late

disclosures or in allowing the testimony.

     Regarding the admission of the other evidence, Jones has

failed to set forth, and we have been unable to identify, any

violation on the government’s part.                     There is no requirement

that the government “disclose all the minutiae . . . of its

evidence, to reveal its trial strategy, and to delineate with

total specificity the case it intends to present.”                        Id. at 694

(quoting United States v. Fioravanti, 412 F.2d 407, 411 (3d Cir.

1969)) (internal quotation marks omitted).                    Thus, we can find no

error in the district court’s rulings regarding these items.                         Of

                                            9
course, Jones would have liked to have received all of these

materials earlier.     But the fact that he did not fails to rise

to a statutory or constitutional violation.

      We briefly address Jones’s contention that the government

failed to disclose exculpatory evidence.         According to Jones,

the   aforementioned   witnesses    and   evidence   were   potentially

exculpatory, but he was not made aware of the witnesses and the

evidence in time to use it in a reasonable and effective manner

at trial.   Although Kinder’s and Brown’s statements are Jencks 1

material and the payment of $50 to Sines is arguably Giglio 2

material, that evidence was provided to Jones in time for him to

use effectively at trial.      Jones has neglected to demonstrate

either to the district court or to us how any of the other

evidence was exculpatory.   As such, we find no error.



                                   V.

      Jones further maintains that the district court erred in

convicting him based on unsubstantiated accomplice testimony and



      1
        The Jencks Act requires the government to produce
statements made by a witness that relate to the subject matter
of his or her direct examination. 18 U.S.C. § 3500(b).
      2
       Under Giglio v. United States, 405 U.S. 150 (1972), when
the reliability of a given witness may be determinative of guilt
or innocence, disclosure of evidence relating to credibility is
required.



                                   10
conflicting reports concerning the drug weights at issue.                             This

argument essentially challenges the sufficiency of the evidence

supporting     his     conviction.           A    defendant       who   challenges     the

sufficiency     of    the   evidence        faces    a    “heavy     burden.”     United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (quoting

United States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995))

(internal     quotation     marks      omitted).           “[A]n     appellate    court’s

reversal of a conviction on grounds of insufficient evidence

should be ‘confined to cases where the prosecution’s failure is

clear.’”       United States v. Jones, 735 F.2d 785, 791 (4th Cir.

1984) (quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

We   review    the     record    in        the    light    most      favorable   to    the

government in determining whether there is sufficient evidence

to support the conviction.                  United States v. Penniegraft, 641

F.3d 566, 571 (4th Cir. 2011).                      “The [fact-finder], not the

reviewing     court,    weighs        the    credibility       of    the   evidence    and

resolves      any    conflicts        in    the     evidence        presented    . . . .”

United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).                              We

consider circumstantial as well as direct evidence, and allow

the government “the benefit of all reasonable inferences from

the facts proven to those sought to be established.”                              United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

     In    articulating         its    reasons       for    convicting      Jones,     the

district court stated that it made its decision primarily on the

                                             11
testimony of Roe.         The district court then went on to discuss

this testimony.

     Roe testified that he had purchased heroin from Jones for a

long period of time.           He attested that Jones would come to his

home, bringing between fifty and one hundred grams of heroin at

a time.     Roe also recounted that there were times when he would

travel to Jones’s home in Detroit to meet Jones to purchase

heroin.     On the three occasions that Roe traveled to Detroit, he

received     from     Jones     30,     40,        and     50    grams     of     heroin,

respectively.       As such, the district court determined that the

evidence was overwhelming that the conspiracy involved a drug

weight exceeding one hundred grams of heroin.

        The district court also found that Jones was the primary,

if not exclusive, source of illegal drugs for Roe.                        Roe acted as

the middleman, allowing Jones to sell heroin to a number of

people.      Roe    asserted     that    he       and    Jones    shared       resources,

locations, and customers.

     The district court observed that although some of Roe’s

testimony was inconsistent, there was sufficient corroborating

evidence     so    that   it    could       appropriately         rely     upon     Roe’s

testimony    in    reaching    its    verdict       of     guilty.       For    instance,

Brown maintained that he was a regular customer of Roe’s and

that he met Jones several times at Roe’s home.                       Not only that—

Brown     testified    that     he    had        Jones’s    telephone      number,    to

                                            12
facilitate purchasing heroin directly from Jones, and that Brown

did    indeed    purchase     heroin    directly       from   Jones    approximately

five times.         Brown also testified that during the conspiracy,

before     anyone      was    arrested,      Roe      identified      Jones   as   his

supplier.       Brown further declared that he knew to inquire about

the source of Roe’s heroin because Brown preferred the better

quality heroin that came from Jones.                    The district court also

found that Kinder corroborated Roe’s testimony inasmuch as she

saw that Jones was frequently at Roe’s home.

       Finally, the district court found that Sines corroborated

Roe’s testimony.         According to Sines, she received her heroin

from     Roe,   and     Roe    told    her     that     it    came    from    Detroit,

specifically from Jones.              She also affirmed that although she

did not have any direct contact with Jones, she saw him at Roe’s

home when she was there.               Roe would negotiate the transaction

with Sines, leave, go to where Jones was, and then return to

Sines with the drugs.          Sines further offered that when Jones was

in town, Roe had drugs, but when Jones was out of town, Roe

often did not have drugs.

       After an exhaustive review of the record, we are convinced

that    there    was    sufficient,     indeed        overwhelming,     evidence    on

which to convict Jones.           Although there were inconsistencies in

Roe’s testimony, it is the province of the district court, not

us, to resolve those inconsistencies.                    See Murphy, 35 F.3d at

                                          13
148.      Moreover, we are of the opinion, just as the district

court was, that there was ample corroboration by other evidence

to establish Jones’s guilt.             Consequently, this is not a case

“where the prosecution’s failure is clear.”                Jones, 735 F.2d at

791 (quoting Burks, 437 U.S. at 17) (internal quotation marks

omitted).

       Jones briefly contends that the law enforcement officials

incorrectly determined the drug weights.                The government fails

to address this argument directly.              Suffice it to say, however,

that    there   was    sufficient      evidence,   as   detailed      above,     to

establish the threshold drug weight required to support Jones’s

conviction.      Hence,    we   find    no    reversible   error     as    to   this

issue.



                                        VI.

       Jones    also   avers    that     the    district     court        committed

reversible error at sentencing when it increased his offense

level for possession of a dangerous weapon, pursuant to U.S.S.G.

§ 2D1.1(b)(1); when it increased his sentencing range through

the use of certain criminal history information; and when it

refused to decrease his sentence.

       We review sentences for reasonableness under an abuse-of-

discretion standard.        Gall v. United States, 552 U.S. 38, 51

(2007).     Pursuant to this review, we are required to consider

                                        14
both    the      procedural         and     substantive               reasonableness            of    a

sentence.        Id.;       see   also     Lynn,         592    F.3d     at    575.           Properly

preserved claims of procedural error are subject to harmless-

error review.         Lynn, 592 F.3d at 576.                        If the sentence is free

of significant procedural error, the appellate court reviews the

substantive reasonableness of the sentence.                              Id. at 575; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                              When

judging    the       reasonableness         of       a        sentence,        we    “review         the

district       court’s      legal    conclusions               de    novo     and    its       factual

findings for clear error.”                  United States v. Hampton, 441 F.3d

284, 287 (4th Cir. 2006).

       First, Jones avers that the district court erred when it

increased his offense level for possession of a dangerous weapon

pursuant to U.S.S.G. § 2D1.1(b)(1).                           According to Jones, “there

was    insufficient         testimony       linking            [him]     to    the       weapon      in

question       and    insufficient         testimony                linking    the       weapon       in

question to the crime in question.”

       We find that the district court did not commit clear error

in its factual finding that the gun at issue was connected to

Jones’s    criminal         activity.           Factual        determinations            underlying

sentencing        enhancements            need           be     supported           by        only     a

preponderance of the evidence, United States v. Miller, 316 F.3d

495, 503 (4th Cir. 2003), and the U.S.S.G. § 2D1.1 enhancement

is    proper    if    the    weapon       was    “present,            unless    it       is    clearly

                                                15
improbable       that   the    weapon    was    connected         with    the      offense,”

U.S.S.G. § 2D1.1 cmt. n.3.

     Roe testified that Jones brought the gun to his home and

left it with Roe during the conspiracy.                    According to Roe, Jones

asked if he could leave the gun at Roe’s home.                           Accordingly, it

is   not   clearly       improbable       that       the       weapon    that      officers

recovered at Roe’s home was connected to the offense here.                                 As

such, imposition of the enhancement was appropriate.

     Second,       Jones      states    that    the    district         court      erred   in

increasing       his    sentencing      range    through        the     use   of    certain

criminal   history       information.           He    contends        that    he   properly

objected to the use of convictions that are over fifteen years

removed from the instant offense, but that the district court

committed reversible error by overruling his objections.

     Section 4A1.2(e)(1) of the Sentencing Guidelines provides

the following:

     Any prior sentence of imprisonment exceeding one year
     and one month that was imposed within fifteen years of
     the defendant’s commencement of the instant offense is
     counted. Also count any prior sentence of imprisonment
     exceeding one year and one month, whenever imposed,
     that resulted in the defendant being incarcerated
     during any part of such fifteen-year period.

U.S.S.G.     §    4A1.2(e)(1).           Moreover,         §     4A1.2(k)(2)        of     the

Sentencing Guidelines sets forth, in relevant part, as follows:

     Revocation of . . . parole . . . may affect the time
     period under which certain sentences are counted as
     provided in §4A1.2(d)(2) and (e). For the purposes of

                                          16
       determining the applicable time period, use the
       following: (i) in the case of an adult term of
       imprisonment totaling more than one year and one
       month, the date of last release from incarceration on
       such sentence . . . .

U.S.S.G. § 4A1.2(k)(2).

       In   1987,    Jones    was       convicted     of     a    felony     drug    offense

involving heroin and was sentenced to a term of imprisonment

ranging from two to twenty years.                    Later that year, he escaped

from custody.        He was arrested and convicted in 1990 of felony

escape and flight and was sentenced to a term of imprisonment of

two    months   to    five    years.          In     1991,       he   was    paroled,       but

absconded from parole in 1992.                He was arrested in 1994.                He was

paroled again on August 16, 1995.                    His parole expired on August

16, 1997.

       Jones’s sentence of imprisonment exceeded one year and one

month.      Moreover, as noted, he was imprisoned until August 16,

1995.       Hence,    as    the    indictment        on    which      he    was    convicted

alleges     that     he    began       distributing        heroin     in     August    2008,

thirteen years after his release from prison, the commencement

of the instant offense obviously occurred within fifteen years

of    his   incarceration.             As   such,    it    was    appropriate        for    the

district court to include the convictions as it did.

       Third,   according         to    Jones,      the   district         court    erred    in

refusing to decrease his sentence.                    Jones argues that “[a]t the

time of his conviction, [he] had spent the majority of his life

                                              17
out of trouble with the law.                   This fact was recognized by the

lower court but afforded no weight.”                        Jones then lists several

factors that he avers the district court failed to take into

account in determining his sentence.

     At    the    sentencing      hearing,          the    district    court     explained

that it had discretion to impose a sentence greater or lesser

than the Guidelines range.                It further noted that the primary

factors to be considered in determining whether to exercise this

discretion were “the nature and circumstances of the offense and

the history and characteristics of the defendant.”                             Then after

commenting       on    Jones’s   failure       to    abide     by    the   conditions    of

parole for his earlier convictions, as well as Jones’s being an

intelligent man with a family to support, the district court

stated    that    it    could    think    of    no    justification        for    granting

Jones’s request for a variance.

     We have long held that a defendant is unable to appeal the

district     court’s      decision       not    to        depart    downward     from   the

applicable       sentencing      Guidelines          range.          United    States    v.

Bayerle, 898 F.2d 28, 30 (4th Cir. 1990).                          Of course, that does

not preclude us from reviewing a sentence for reasonableness.

In fact, we are mandated to do so.                   United States v. Booker, 543

U.S. 220, 261 (2005).            Here, Jones in essence alleges that his

sentence was unreasonable inasmuch as, according to him, the

district    court       failed   to   take      into       account    several     relevant

                                           18
factors.     Moreover, instead of contending that this issue is

unreviewable, the government maintains that the district court’s

decision not to grant the downward departure was reasonable.

Thus, in that both parties appear to be making a reasonableness

argument, we will briefly examine Jones’s sentence pursuant to

that same standard.

     From our review of the record, we are firmly convinced that

the district court properly considered all of the appropriate

and relevant factors in fashioning Jones’s sentence.                      There is

nothing    to     suggest    that    Jones’s    criminal       history    category

substantially      overrepresented      the    seriousness     of   his   criminal

history or the likelihood that he would reoffend.                   Consequently,

inasmuch as the district court imposed a sentence within the

Guidelines range—in fact the sentence was at the bottom end of

the Guidelines range—the sentence is reasonable.                    United States

v. Raby, 575 F.3d 376, 381 (4th Cir. 2009) (stating that in an

appellate court’s substantive review of a sentence, it is proper

for it to presume that a sentence is reasonable when it is

within the properly calculated Guidelines range).



                                       VII.

     Finally,      Jones    states   that     the   district    court     committed

reversible error by presiding at his sentencing hearing, even

though    Jones    had   filed   a   U.C.C.    action   against     the   district

                                        19
court judge.      We review the district court’s denial of a motion

to recuse for abuse of discretion.                  United States v. Cherry, 330

F.3d    658,   665   (4th   Cir.     2003).          But,    as    here,       where   the

defendant has failed to preserve his recusal argument in the

district court, we will review only for plain error.                            See Lynn,

592 F.3d at 577.        Thus, in considering this claim, we initially

seek to determine whether Jones has demonstrated (1) that the

trial court erred, (2) that the error is clear and obvious, and

(3) that the error affected his substantial rights.                            See Olano,

507 U.S. at 732-34.

       Jones   attests      that     before         the    district       court     judge

sentenced him, it learned that Jones had filed a civil action

against him.      Jones contends that “[w]hen this fact is combined

with the fact that the trial judge had previously ruled against

Mr. Jones on virtually every issue that had been presented to

him    throughout    the    course      of    the    trial,      the     appearance    of

impropriety can become greater.”

       Although      recusal       is        appropriate          when     a      judge’s

“impartiality might reasonably be questioned,” see United States

v.    Mitchell,   886   F.2d   667,     671     (4th      Cir.    1989)    (quoting    28

U.S.C. § 455(a)) (internal quotation marks omitted), “judicial

rulings alone almost never constitute a valid basis for a bias

or partiality motion,” see United States v. Lentz, 524 F.3d 501,

530 (4th Cir. 2008) (quoting Liteky v. United States, 510 U.S.

                                         20
540, 555 (1994)) (internal quotation marks omitted).                 Except for

his   dissatisfaction     with    the    district     court’s    rulings,    Jones

fails to point to any evidence providing a basis to question the

judge’s impartiality.       See Mitchell, 886 F.2d at 671.            Moreover,

he has neglected to point to any prejudice that he suffered as a

result of it.        In fact, the district court sentenced Jones at

the low end of the Guidelines range.              Consequently, there is no

basis   on   which   we   can    find    that   the   district    court   judge’s

failure to recuse himself constituted error, plain or otherwise.



                                        VIII.

      In light of the foregoing, Jones’s conviction and sentence

are hereby affirmed.

                                                                          AFFIRMED




                                         21